                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
LOUIS GONZALEZ                                                    PLAINTIFF
also known as CARLOS RAMOS SANCHEZ


V.                                CIVIL ACTION NO. 5:20-CV-104-DCB-MTP

SHAWN R. GILLIS, STANLEY
CROCKETT, CHAD WOLFE, and
WILLIAM BARR                                                     DEFENDANTS


               Order Adopting Report and Recommendation
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 36], to which no

objections     have   been     filed   by   Petitioner   Louis    Gonzalez.

Magistrate   Judge    Parker    evaluated   whether   Plaintiff’s    claims

should be dismissed for failure to state a claim pursuant 28 U.S.C.

§ 1915(e)(2)(B)(ii). Magistrate Judge Parker recommends:

     1. This action be dismissed with prejudice pursuant to 28

     U.S.C. § 1915(e)(2)(B)(ii);

     2. The Motion to Dismiss [ECF No. 16] filed by Defendant

     William Barr, Stanley Crockett, and Chad Wolf be denied as

     moot;

     3. The Motion to Dismiss Plaintiff’s Individual Capacity

     Claims [ECF No. 18] filed by Chad Wolf be denied as moot;

                                       1
     4. The Motion to Amend Complaint [ECF No. 23] filed by

     Plaintiff be denied as futile;

     5. The Motion for Process to Issue for Defendants [ECF No.

     27] filed by Plaintiff be denied as futile;

     Having carefully reviewed Judge Parker’s recommendation, the

Court finds that Judge Parker’s Report and Recommendation [ECF No.

36] is well taken and shall be adopted as the findings and

conclusions of this Court

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court. This action is hereby

DISMISSED with prejudice.

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED AND ADJUDGED this the 9th day of July, 2021.

                                      _/s/ David Bramlette________
                                      UNITED STATES DISTRICT COURT




                                2
